FILEDIN

                                   Ol- IS- Oo.?<;-cv/                            '"£%££?*
                                 CAUSE NO.                                        MAR - 3 2015
                                                                                CHRISTOPHER A. PR,NE
                                                                              CLERK.



IN RE:    ADRIENE SIBLEY                              FIRST COURT OF APPEALS

                                                       at Houston, Texas




                             MOTION FOR EMERGENCY STAY




TO THE HONORABLE JUDGE:




         NOW COMES, Adriene Sibley and request this Court issue an emergency stay in this
case so that the County Court at Law #3 can issue no orders until this Court can require the
Respondent to show cause as to why a writ should not issue.




                                                   Respectfully submitted




                                                    qAumJlu^
                                                  Adriene Sibley
                                                  45 Hardy Ct
                                                  Gulfport, Ms
                                     CERTIFICATE       OF   SERVICE



      The undersigned does hereby certify that a true and correct copy ofthe above and foregoing
motion was served on March 3, 2015 by certified mail upon the following:


James Freeman
420 Heights Blvd
Houston, Texas 77007
Attorney for the Real Parties in Interest



Hon. Jeremy Warren
County Court at Law #3
111   E. Locust
Angleton, Texas 77515
Respondent




                                                       QA^t. JUiW
                                                      Adriene Sibley